Citation Nr: 1711262	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  09-16 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative disc disease of the cervical spine with spinal fusion rated as 20 percent disabling prior to April 1, 2011 and 30 percent disabling from April 1, 2011. 

2.  Entitlement to a higher initial evaluation for radiculopathy of the left upper extremity rated as 10 percent disabling.  

3.  Entitlement to an increased evaluation for radiculopathy of the right upper extremity, rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to August 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, .  

In the May 2009 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO, but he later withdrew his request in March 2012 and again in April 2015.  38 C.F.R. § 20.704(e) (2016).

In August 2015, the Board remanded these matters for further development.  The case has been returned to the Board for further adjudication.

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.


FINDINGS OF FACT

1.  In an August 10, 2016, statement, the Veteran withdrew his claim for entitlement to an increased evaluation for degenerative disc disease of the cervical spine with spinal fusion.

2.  In an August 10, 2016, statement, the Veteran withdrew his claim for entitlement to a higher initial evaluation for radiculopathy of the left upper extremity.  
3.  In an August 10, 2016, statement, the Veteran withdrew his claim for entitlement to an increased evaluation for radiculopathy of the right upper extremity.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran concerning the claim of entitlement to an increased rating for degenerative disc disease of the cervical spine with spinal fusion have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2015); 38 C.F.R. §§ 20.202, 20.204(b),(c) (2016).

2.  The criteria for withdrawal of the substantive appeal by the Veteran concerning the claim of entitlement to a higher initial rating for radiculopathy of the left upper extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2015); 38 C.F.R. §§ 20.202, 20.204(b),(c) (2016).

3.  The criteria for withdrawal of the substantive appeal by the Veteran concerning the claim of entitlement to an increased rating for radiculopathy of the left upper extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2015); 38 C.F.R. §§ 20.202, 20.204(b),(c) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2015). 

Withdrawal may be made by the Veteran or by his or her authorized representative, except that a representative may not withdraw a substantive appeal filed by the Veteran personally without the express written consent of the Veteran.  38 C.F.R. § 20.204(c) (2015). 

On August 10 2016, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issues of entitlement to increased ratings for degenerative disc disease of the cervical spine with spinal fusion, entitlement to a higher initial rating for radiculopathy of the left upper extremity, and to entitlement to an increased rating for radiculopathy of the left upper extremity.  Hence, there remains no allegation of errors of fact or law for appellate consideration on those issues.  

Accordingly, the Board does not have jurisdiction to review the appeal as to those claims, and as such, those issues are dismissed.  


ORDER

The claim for increased ratings for degenerative disc disease of the cervical spine with spinal fusion is dismissed.

The claim for an initial higher rating for radiculopathy of the left upper extremity is dismissed.

The claim for an increased rating for radiculopathy of the right upper extremity is dismissed.  



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


